DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/683,269 filed on 11/14/2019 presents claims 1-19 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 and 13-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0138318 A1) (hereinafter Yang) in view of Sarwar et al. (US 2019/0149361 A1) (hereinafter Sarwar).

As per claim 1, Yang discloses A method to deploy an Internet of Things (IoT) solution in a hybrid environment (e.g. Yang: [Fig. 1A and related description] [0019] discloses deployment of an IoT application may be facilitated by one or more gate way devices.  [0021] discloses IoT systems composed of diverse collection of connected devices sources by varied groups of entities and employing varied hardware, operating systems, software applications, and technologies [hybrid environment].  A gateway may be provided to deploy an instance of a particular IoT application when device satisfies requirements of the particular IoT application.  [0029] discloses hybrid environment where the computing environment may be implemented using a plurality of computing devices. The computing devices may be adapted to execute any operating system, including Linux, UNIX, Microsoft Windows, Apple OS, Apple iOS, Google Android, Windows Server, etc., as well as virtual machines adapted to virtualize hybrid environment].  Also see [Fig. 6 and related description].), wherein the method comprises: deploying a first agent application on a first edge gateway of a first vendor, by the first edge gateway, wherein the first agent application is configured to collect a first set of information associated with the first edge gateway (e.g. Yang: [0049] discloses asset discovery allows all available resources to be searched to detect those meeting the requirements.  [0053] discloses asset discovery module collects information about assets such as physical location, semantic location, permissions or access level requirements of the device, among other characteristics.  [0054-0055] discloses the asset discovery module may identify/collect various attributes and taxonomies of the device to determine functional capability of the asset.  [0086-0089] [Fig. 6] discloses gateways collect resource capabilities of the assets in first and second environment to determine assets that satisfies resource requirement of the IoT application.  [0071] discloses collecting asset information to determine assets that satisfy the application’s computation requirement.); deploying a second agent application on a second edge gateway of a second vendor, by the second edge gateway, wherein the second agent application is configured to collect a second set of information associated with the second edge gateway (e.g. Yang: [0049] discloses asset discovery allows all available resources to be searched to detect those meeting the requirements.  [0053] discloses asset discovery module collects information about assets such as physical location, semantic location, permissions or access level requirements of the device, among other characteristics.  [0054-0055] discloses the asset discovery module may identify/collect various attributes and taxonomies of the device to determine functional capability of the asset.  [0086-0089] [Fig. 6] discloses gateways collect resource capabilities of the assets in first and second environment to determine assets that ; and in response to a determination of a first virtualized computing environment on the first edge gateway or a second virtualized computing environment on the second edge gateway fulfils a first requirement of a template to deploy the IoT solution, deploying the IoT solution in the first virtualized computing environment, the second virtualized computing environment, or both (e.g. Yang: [Fig. 6] [0086-0089] discloses environment A on gateway 150a and environment B on gateway 150b.  In a first environment 610, a first gateway can be utilized to deploy a first instance of a particular IoT application.  For instance gateway may deploy the IoT application in the first environment by discovering a set of assets providing resources to satisfy the IoT application.  In other cases, the IoT application can be deployed on both environment as long as the IoT application’s resource requirement is satisfied by the environments.  Thus, IoT application may be deployed in one or more environments as long as the corresponding environment satisfies the resource requirement of the IoT application.). 
Yang does not expressly disclose deploying a first agent application on a first edge gateway of a first vendor, by the first edge gateway, and deploying a second agent application on a second edge gateway of a second vendor, by the second edge gateway.
However, Sarwar discloses deploying a first agent application on a first edge gateway of a first vendor, by the first edge gateway, wherein the first agent application is configured to collect a first set of information associated with the first edge gateway; deploying a second agent application on a second edge gateway of a second vendor, by the second edge gateway, wherein the second agent application is configured to collect a second set of information associated with the second edge gateway (e.g. Sarwar: [Fig. 2] [0051-0052] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of deploying an intelligent gateway agent in each edge gateway as taught by Sarwar into Yang because it facilitates intelligent gateway management functionality and services.  It will facilitate autonomous and efficient IoT network management where context-aware IoT devices/gateways improve the resiliency and reliability of IoT systems (See Sarwar: [0025-26] [0052]).

As per claim 2, the combination of Yang and Sarwar discloses The method of claim 1 [See rejection to claim 1 above], wherein the first set of information includes a first virtualization software information corresponding to the first requirement, and the first virtualization software is running on the first edge gateway to support the first virtualized computing environment (e.g. Yang: [Fig. 6] [0029] discloses execution environment A and B.  These environments may include computing devices that may be adapted to execute any operating system, as well as virtual machines adapted to virtualize execution of a particular operating system, including customized and proprietary operating systems.  [0021] discloses IoT Thus, it is implied that information related to assets of in an environment may be collected by edge gateway, including a type/version of OS executed on the assets.   Sarwar: [0031]). 

As per claims 7 and 8, these are medium claims having similar limitations as cited in method claims 1 and 2, respectively.  Thus, claims 12-14 and 17-18are also rejected under the same rationale as cited in the rejection of rejected claims 2-4 and 8-9, respectively.

As per claims 13 and 14, these are system claims having similar limitations as cited in method claim 1.  Thus, claims 13 and 14 are also rejected under the same rationale as cited in the rejection of rejected claim 1.

As per claim 15, this is a system claim having similar limitations as cited in method claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claims 3, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yang in view of Sarwar and further in view of Subramanian et al. (US 2017/0373933 A1) (hereinafter Subramanian).

As per claim 3, the combination of Yang and Sarwar discloses The method of claim 2 [See rejection to claim 2 above], but does not expressly disclose wherein the first virtualization software information includes the first vendor and a first version of the first virtualization software and the second virtualization software information includes the second vendor and a second version of the second virtualization software. 
However, Subramanian discloses wherein the first virtualization software information includes the first vendor and a first version of the first virtualization software and the second virtualization software information includes the second vendor and a second version of the second virtualization software (e.g. Subramanian: [0032] discloses agents of the discovery service may collect information from the devices of the target execution environments.  Operating system-related attributes, including the specific versions of the operating system in use at various hosts and virtual machines, may be collected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of collecting information including specific versions of operating system in use at various virtual machines as taught by Subramanian into the combination of Yang and Sarwar because it allow identifying appropriate execution environment for IoT application based on specific OS version requirement of the IoT 

As per claim 9, this is a medium claim having similar limitations as cited in method claim 3.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

As per claim 16, this is a system claim having similar limitations as cited in method claim 3.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 4-6, 10-12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yang in view of Sarwar and further in view of Li et al. (US 2012/0300017 A1) (hereinafter Li).

As per claim 4, the combination of Yang and Sarwar discloses The method of claim 1 [See rejection to claim 1 above], wherein the first set of information includes a first location information of the first edge gateway and the second set of information includes a second location information of the second edge gateway (e.g. Yang: [0025] discloses configuration data may be pushed or pulled to/from the gateway device and used to configure IoT devices , the method further comprising: deploying the IoT solution in the first virtualized computing environment and the second virtualized computing environment (e.g. Yang: [Fig. 6] [0086-0088] discloses edge gateways 150a and 150b disposed in environment A and environment B.  The assets that satisfy IoT application requirements are identified in environment A and environment B and the corresponding gateways 150a and 150b may deploy the IoT application in the first environment and the second environment.). 
Sarwar further discloses aggregating available hardware resources of the first edge gateway included in the first set of information and available hardware resources of the second edge gateway included in the second set of information to fulfil a second requirement of the template (e.g. Sarwar: [0021-0023] discloses cognitive edge device may be formed from multiple interconnected edge devices that effectively operate as a single device.  For example, if the contextual information for an edge device 120 indicates that its resources are insufficient, the edge device may be interconnected with one or more additional edge devices, such that the edge device 120 then comprises multiple interconnected edge devices.  The combined processing capabilities of edge devices may be leveraged to perform requested services.  [Fig. 2] [0034] discloses gateway management system includes gateways 270a-b that This implies that gateways 270a-b are disposed in the same premises.).
As discussed above, Sarwar discloses leveraging available processing resources of gateways and further implies that gateways 270a-b are disposed in the same premises, but the combination of Yang and Sarwar does not expressly disclose the method further comprising: in response to a determination that the first edge gateway and the second edge gateway are disposed in the same premises, aggregating available hardware resources of the first edge gateway included in the first set of information and available hardware resources of the second edge gateway included in the second set of information to fulfil a second requirement of the template.
However, Li discloses the method further comprising: in response to a determination that the first edge gateway and the second edge gateway are disposed in the same premises, aggregating available hardware resources of the first edge gateway included in the first set of information and available hardware resources of the second edge gateway included in the second set of information to fulfil a second requirement of the template (e.g. Li: [Fig. 1] [0017] [0019] disclose media gateways 140a-140h disposed in in the same hierarchy layer 140.  The media gateway 140a may operate or function as a local media gateway controller and communicate with other local MGs.  The MG 140a may aggregate gateway resources from other local MGs.  The MG 140a may manage the aggregated gateway resources for sharing among the local MGs to support the desired services.  Also see [0015] [0028-0029] [0032-0033].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of aggregating available resources 

As per claim 5, the combination of Yang, Sarwar and Li discloses The method of claim 4 [See rejection to claim 4 above], the method further comprising: in response to a determination that the first edge gateway is disposed in a first premises and the second edge gateway is disposed in a second premises, deploying the IoT solution in the first virtualized computing environment in response to available hardware resources of the first edge gateway included in the first set of information fulfils the second requirement of the template (e.g. Yang: [Fig. 6] [0086-0088] discloses edge gateways 150a and 150b disposed in environment A and environment B.  The assets that satisfy IoT application requirements are identified in environment A and environment B and the corresponding gateways 150a and 150b may deploy the IoT application in the first environment and the second environment.  A different set of assets may be discovered in Environment B 615 than was used in Environment A 610, resulting in a different set of deployed assets (e.g., A2, B2, C2, D1, and E1) for the IoT application in Environment B 615. Some of the assets in Environment B may be instances of the same asset (e.g., the same device model) discovered in Environment A (e.g., A2, C1, D1). Some assets may not be strongly tied to location, such as assets on a mobile device (e.g., 130, 135) or other mobile device that may be used in both the IoT application deployments in Environments A and B. Despite the deployments being different between the two environments (e.g., 610, 615), when viewed at the asset abstraction level, the deployments may be functional equivalents. Further, the settings utilized in each deployment can be applied equally within each environment . 

As per claim 6, the combination of Yang, Sarwar and Li discloses The method of claim 4 [See rejection to claim 4 above], the method further comprising: in response to a determination that the first edge gateway is disposed in a first premises and the second edge gateway is disposed in a second premises, rejecting to deploy the IoT solution in the second virtualized computing environment in response to available hardware resources of the second edge gateway included in the second set of information does not fulfil the second requirement of the template (e.g. Yang: [Fig. 6] [0086-0088] discloses edge gateways 150a and 150b disposed in environment A and environment B.  The assets that satisfy IoT application requirements are identified in environment A and environment B and the corresponding gateways 150a and 150b may deploy the IoT application in the first environment and the second environment.  The IoT application is only deployed on an asset of a particular gateway that satisfy IoT application requirement.  It is understood that the IoT application is not deployed on any asset of the edge gateway that does not satisfy requirements of the IoT application.  Also see [0071] [0077] [0084].). 

As per claims 10-12, these are medium claims having similar limitations as cited in method claims 4-6, respectively.  Thus, claims 10-12 are also rejected under the same rationale as cited in the rejection of rejected claims 4-6, respectively.

As per claims 17-19, these are system claims having similar limitations as cited in method claims 4-6, respectively.  Thus, claims 17-19 are also rejected under the same rationale as cited in the rejection of rejected claims 4-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The 

January 14, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196